Case 19-31717-sgj11 Doc 83-1 Filed 07/03/19   Entered 07/03/19 16:24:19   Page 1 of 5




                                    EXHIBIT A

                LETTER FROM PURCHASER DATED JULY 3, 2019
Case 19-31717-sgj11 Doc 83-1 Filed 07/03/19                             Entered 07/03/19 16:24:19                Page 2 of 5




                   The Law Offices of David Davies, PLLC
                   Metro Square | 1023 Main Street, Suite 202, Conway, AR 72032 | T: (501) 358-4422 | F: (501) 358-4933
                   David Davies| Of Counsel: Reynaldo Conesa, Tina Huddleson
                   Licensed in Arkansas, Tennessee, Missouri & Puerto Rico




   July 3, 2019

   Mr. Mark Moore
   Mr. Stephen McCartin
   Mr. Steve Solomon


   Re: Proposal to Purchase the Assets of the Business of Frankie V’s Kitchen, LLC


   Dear Mark, Stephen and Steve:

   This letter (this "Letter") is intended to summarize the principal terms of a proposal being
   considered by Casa Verde Foods LLC ("Buyer") regarding its possible acquisition of substantially
   all of the assets, free and clear of all encumbrances, of the consumer packaged foods
   manufacturing business (the "Business") of Frankie V’s Kitchen, LLC ("Seller"). The possible
   acquisition of the Business is referred to as the "Transaction" and Buyer and Seller are referred
   to collectively as the "Parties."

       1. Acquisition of Assets and Purchase Price.

   (a)     Subject to the satisfaction of the conditions described in this Letter, at the closing of the
   Transaction, Buyer shall acquire substantially all of the assets of the Business (the "Assets"), free
   and clear of all encumbrances, at the purchase price set forth in Section 1(b).


    (b)    The purchase price for the Assets would be $2,500,000.00 (the "Purchase Price") in cash,
   subject to adjustment, and payable as follows:

           (i)      $250,000.00 payable within 3 business days of the Court’s acceptance of this
                    Letter, to be deposited with a mutually agreeable escrow agent; and

           (ii)     $2,250,000.00 payable at the closing of the Transaction;

           (iii)    Should the transaction fail to close for any reason, the $250,000.00 in escrow
                    shall promptly be returned to Buyer.


                                      The Law Offices of David Davies, PLLC
                                 Website: daviddavieslaw.com Email: david@daviddavieslaw.com
Case 19-31717-sgj11 Doc 83-1 Filed 07/03/19                        Entered 07/03/19 16:24:19   Page 3 of 5



   (c)    Buyer has calculated the Purchase Price on the basis of information currently known to
   Buyer and on the basis of the following assumptions:

          (i)     Seller agrees to retain and compensate substantially all of the current employees
                  through the closing of the Transaction.

          (ii)    Seller shall, at its sole expense, make all necessary repairs to the storm-damaged
                  roof, including the skylight, insulation, and food-grade drop ceiling, as necessary
                  to return the facility to full operating condition. Swab testing for mold and
                  mildew (including spores) shall be completed in all affected areas, and
                  remediation activities shall be continued until swabs meet or exceed the current
                  standards set out by the Safe Quality Food (SQF) Institute, the Texas
                  Department of Agriculture, the Texas Department of State Health Services, and
                  the United States Department of Agriculture (USDA).


          (iii)   The United States Bankruptcy Court for the Northern District of Texas, Dallas
                  Division approves of the sale and so orders its completion and ratifies its terms
                  in full.

       2. Proposed Definitive Agreement.

   As soon as reasonably practicable after the execution of this Letter, the Parties shall commence
   to negotiate a definitive purchase agreement (the "Definitive Agreement") relating to Buyer's
   acquisition of the Assets, to be drafted by Buyer's counsel. The Definitive Agreement would
   include the terms summarized in this Letter and such other representations, warranties,
   conditions, covenants, indemnities and other terms that are customary for transactions of this
   kind and are not inconsistent with this Letter. The Parties shall also commence to negotiate
   ancillary agreements to be drafted by Buyer's counsel, including (i) a bill of sale and (ii) an
   assignment and assumption agreement.

       3. Covenants of Seller.

   During the period from the signing of this Letter through the execution of the Definitive
   Agreement, Seller will: (i) conduct the Business in the ordinary course in a manner consistent
   with past practice, (ii) maintain its properties and other assets in good working condition (normal
   wear and tear excepted), (iii) use its best efforts to maintain the Business and employees,
   customers, assets and operations as an ongoing concern in accordance with past practice, (iv) pay
   its workers their normal wages; and (v) provide the Buyer with reasonable access to the Business,
   its employees, and all documentation related to the assets of the Business.




                                 The Law Offices of David Davies, PLLC
                            Website: daviddavieslaw.com Email: david@daviddavieslaw.com
Case 19-31717-sgj11 Doc 83-1 Filed 07/03/19                         Entered 07/03/19 16:24:19   Page 4 of 5



       4. Termination.

   This letter will automatically terminate and be of no further force and effect upon the earlier of
   (i) execution of the Definitive Agreement by Buyer and Seller, (ii) mutual agreement of Buyer
   and Seller, and (iii) 10 business days from July 3, 2019.

       5. GOVERNING LAW.

   THIS LETTER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
   WITH INTERNAL LAWS OF THE STATE OF TEXAS AND THE BANKRUPTCY
   CODE OF THE UNITED STATES, WITHOUT GIVING EFFECT TO ANY CHOICE OR
   CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF TEXAS
   OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF
   LAWS OF ANY JURISDICTION OTHER THAN THOSE OF THE STATE OF TEXAS.

       6. No Third Party Beneficiaries.

   Except as specifically set forth or referred to herein, nothing herein is intended or shall be
   construed to confer upon any person or entity other than the Parties and their successors or
   assigns, any rights or remedies under or by reason of this Letter.

       7. Expenses.

   The Parties will each pay their own transaction expenses, including the fees and expenses of
   investment bankers and other advisors, incurred in connection with the proposed Transaction.

       8. No Binding Agreement.

   This Letter reflects the intention of the Parties, but for the avoidance of doubt, neither this
   Letter nor its acceptance shall give rise to any legally binding or enforceable obligation on any
   Party, except as expressly set forth in this agreement. No contract or agreement providing for
   any transaction involving the Business shall be deemed to exist between Seller and Buyer and any
   of its affiliates unless and until a final definitive agreement has been executed and delivered.

       9. Miscellaneous.

   This Letter may be executed in counterparts, each of which shall be deemed to be an original,
   but all of which together shall constitute one agreement. The headings of the various sections of
   this Letter have been inserted for reference only and shall not be deemed to be a part of this
   Letter. If the Seller is in agreement with the terms set forth above and desires to proceed with
   the proposed Transaction on that basis, please sign this Letter in the space provided below and
   return an executed copy to the attention of David J. Davies, attorney for the Buyer.


                                  The Law Offices of David Davies, PLLC
                             Website: daviddavieslaw.com Email: david@daviddavieslaw.com
Case 19-31717-sgj11 Doc 83-1 Filed 07/03/19                         Entered 07/03/19 16:24:19    Page 5 of 5



   `                                                                     Very truly yours,

                                                                         Casa Verde Foods LLC




                                                                       ______________________________
                                                                   By: David Davies
                                                                       Attorney for Buyer
                                                                       The Law Offices of David Davies, PLLC
                                                                       1023 Main Street, Suite 202
                                                                       Conway, AR 72032

   [
   Agreed to and accepted:


   _______________________
   Steve Solomon, CRO for
   Frankie V’s Kitchen, LLC




                                  The Law Offices of David Davies, PLLC
                             Website: daviddavieslaw.com Email: david@daviddavieslaw.com
